Citation Nr: 1039217	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  09-32 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


WITNESSES AT HEARING ON APPEAL

Appellant, S.R.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1941 to October 
1945.  The Veteran passed away in November 2007, and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, Indiana 
(RO).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After reviewing the Veteran's claims file, the Board concludes 
that additional development is necessary in order to comply with 
VA's duty to assist.  VA has a duty to assist claimants to obtain 
evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The 
National Personnel Records Center (NPRC) indicated in March 2006 
that the Veteran's service treatment records and service 
personnel records were not obtainable and were presumed destroyed 
in a 1973 fire.  VA has a heightened obligation to assist the 
claimant in the development of her claim and to provide reasons 
or bases for any adverse decision rendered without fire-related 
records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see 
also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service treatment 
records are presumed destroyed includes the obligation to search 
for alternative medical records).  

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312(a) (2009).  In order to constitute the principal 
cause of death the service-connected disability must be one of 
the immediate or underlying causes of death, or be etiologically 
related to the cause of death.  38 C.F.R. § 3.312(b).  In order 
to be a contributory cause of death, it must be shown that there 
were "debilitating effects" due to a service-connected 
disability that made the Veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death," thereby contributing substantially or materially to the 
cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).

The Veteran's death certificate reflects that the Veteran passed 
away in November 2007.  The death certificate lists the cause of 
death as cerebrovascular accident, due to or as a consequence of 
arteriosclerotic cerebrovascular disease, due to or as a 
consequence of advanced age, due to or as a consequence of severe 
degenerative arthritis.  Dementia was identified as a significant 
condition contributing to death.  

In this case, the Veteran's claims file shows that, at the time 
of the Veteran's death, service connection was not in effect for 
any disorder.  The RO previously denied entitlement to service 
connection for malaria, depression, posttraumatic stress 
disorder, any paralysis condition, fever, degenerative arthritis, 
chronic prostatitis with enlarged prostate, and dementia with 
memory loss.  

During her August 2010 hearing before the Board, the appellant 
alleged that, during active duty service, the Veteran developed a 
high fever.  She stated that, early in the Veteran's military 
career prior to his deployment to Germany, he developed a fever 
of 106 degrees, and that he was treated at a hospital in 
Louisiana.  She noted that he continued to have problems with his 
temperature and fever after service discharge, and that he 
developed rheumatoid arthritis.  The appellant's daughter 
reported that the Veteran frequently told her that, during 
service in Saipan, he would have to be in a foxhole with water, 
and that sometimes he had to sleep in those conditions.  The 
appellant noted that the Veteran continuously complained of pain 
in his knees and legs after service discharge.  

After a review of the evidence of record, the Board concludes 
that, because the Veteran's service treatment records and service 
personnel records are not available, additional efforts should be 
made to obtain alternative medical records from the Veteran's 
period of active duty service.  Specifically, the appellant 
testified that the Veteran was treated at a hospital in Louisiana 
for a high fever of 106 degrees during service prior to his 
deployment to Germany.  In addition, a review of an October 2005 
claim form submitted by the Veteran indicates that he may have 
been treated for fever at hospitals in Arkansas and Georgia.  In 
that regard, the Veteran identified the Fort Oglethorpe Hospital 
in Georgia as a possible location of treatment.  Review of the 
Veteran's claims file does not reflect that the RO has attempted 
to obtain any of these hospital records.  Thus, the RO should 
obtain all clinical records from the base hospital in Louisiana, 
the base hospital in Arkansas, the base hospital in Georgia, and 
the Fort Oglethorpe Hospital in Georgia during the time of the 
Veteran's active duty service.  Such efforts should include 
contacting the appropriate sources to obtain any clinical records 
filed under the name of the facility, any Morning Reports or Sick 
Call Reports for the Veteran's unit, and/or any Office of Surgeon 
General (SGO) reports.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO must obtain any and all clinical 
treatment records for the Veteran from the 
base hospitals in Louisiana, Georgia, and 
Arkansas, and the Fort Oglethorpe Hospital in 
Georgia.  Efforts to obtain these records 
must include requesting any clinical records 
filed under the name of the facility, any 
Morning Reports or Sick Call Reports for the 
Veteran's unit, and/or any Office of Surgeon 
General (SGO) reports.  All efforts to obtain 
these records must be documented in the 
claims file, and any responses, negative or 
positive, must be associated with the claims 
file.  Requests must continue until the RO 
determines that the records sought do not 
exist or that further efforts to obtain those 
records would be futile.

2.  After completion of the above, and any 
other development deemed necessary, the RO 
must review the Veteran's claims file and 
determine if the appellant has submitted 
evidence sufficient to warrant entitlement to 
the benefit sought.  Unless the benefit 
sought on appeal is granted, the appellant 
must be furnished with an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
T.L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



